Citation Nr: 0732972	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gynecological 
condition.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a thoracolumbar 
spine disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to a compensable initial rating for right ear 
hearing loss.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1999 to June 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that, pursuant to her request, the veteran 
was scheduled for a Travel Board hearing at the RO in August 
2006; however, she failed to report for that hearing.  As she 
has not provided cause for her failure to appear or requested 
another hearing, the veteran's hearing request is deemed 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704(d),(e). 

The issues of entitlement to service connection for a 
gynecological condition, entitlement to service connection 
for a gastrointestinal disorder (claimed as GERD), 
entitlement to service connection for a thoracolumbar spine 
disorder, and entitlement to service connection for a 
cervical spine disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has no more than level I hearing loss in the 
service-connected right ear and does not have a hearing loss 
disability in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

VCAA notice regarding the veteran's claim for service 
connection for right ear hearing loss was provided in an RO 
letter to the veteran dated in August 2004.  As the April 
2005 rating decision on appeal granted the veteran's claim of 
entitlement to service connection for right ear hearing loss, 
this claim is now substantiated.  As such, her filing of a 
notice of disagreement as to these determinations does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rather, the veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The August 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code for 
rating the disability at issue, right ear hearing loss, and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for her service-connected right ear hearing loss.

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, and reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has reviewed 
such statements and concludes that she has not identified 
further available relevant evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available relevant evidence 
with respect to the veteran's claim for a higher initial 
rating for right ear hearing loss.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
her award when her disability may have been more severe than 
at other times during the course of her appeal.

Rating Criteria for Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In the latter 
instance, that numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86(a) and (b) 
(exceptional patterns of hearing impairment).

In cases where hearing loss for only one ear is service 
connected, and hearing impairment in the service-connected 
ear is compensable to a degree of 10 percent or more and the 
hearing impairment in the other ear is considered a 
disability under 38 C.F.R. § 3.385, the hearing impairment in 
the non-service-connected ear will be considered in 
evaluating the service-connected disability.  See 38 C.F.R. § 
3.383.  Otherwise, the non-service-connected ear will be 
assigned a Roman numeral designation of I.  See 38 C.F.R. 
§ 4.85(f).

Analysis

At an October 2005 VA audiological examination, pure tone 
thresholds in the right ear were 15 decibels at 1000 hertz, 5 
decibels at 2000 hertz, 5 decibels at 3000 hertz, and 10 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 5 decibels at 1000 hertz, 5 decibels at 2000 hertz, 0 
decibels at 3000 hertz, and 0 decibels at 4000 hertz.  Pure 
tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were therefore 9 decibels in the right ear and 3 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 96 percent in the left ear.    

The veteran does not have one of the exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The findings at the veteran's October 2005 VA audiological 
examination are indicative of no more than Level I hearing 
impairment in the right ear.  Any hearing loss in the left 
ear does not rise to the level of a hearing loss disability.  
See 38 C.F.R. § 3.385.  Level I hearing impairment in one ear 
with normal hearing in the other ear is considered 
noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for her service-connected disability, as the Court has 
indicated can be assigned in this type of case.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the effective date of June 
22, 2004, for service connection for right ear hearing loss, 
is her condition shown to have been more disabling than as 
currently rated under this decision.


ORDER

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.


REMAND

With respect to the veteran's claim for service connection 
for a gastrointestinal disorder, claimed as GERD, the Board 
notes that in October 2005 a VA examiner ordered an upper 
gastrointestinal study.  The examiner's report was signed 
October 28, 2005.  The report of the upper gastrointestinal 
study, dated November 3, 2005, was positive for a Schatzki's 
ring of the lower end of the esophagus.  The examiner's 
report was not amended to discuss this finding, and the Board 
does not have the medical expertise to evaluate the 
significance of this finding.  The Board will therefore seek 
a supplemental medical opinion on this matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran had any disorder that 
was related to his period of active service, and if the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions). 

With respect to the veteran's claim for service connection 
for a gynecological condition, the veteran had an abnormal 
Pap smear prior to service and underwent a procedure to 
remove the abnormal cells.  The pre-service treatment is 
discussed in the service medical records, and a pre-service 
July 1998 pathology report is also of record.  In November 
2005, post-service, a VA examiner noted that the veteran 
underwent a Pap test in June of 2005 at Kent State 
University.  The examiner wrote that "[w]e will get her to 
send us a copy of that Pap test."  However, the VA examiner 
rendered an opinion based on a prior Pap test report 
conducted in the year 2003, during the veteran's period of 
active service.  In order to fulfill VA's duty to assist, 
post-service records of treatment should be obtained so that 
the Board can make an informed finding as to whether the 
veteran has a current gynecological disability.  See 38 
U.S.C.A. § 5103A(b)(1)(duty to assist includes reasonable 
efforts to obtain relevant private records of treatment). 

With respect to the veteran's claims for service connection 
for a cervical spine disability and a thoracolumbar spine 
disability, service medical records contain numerous records 
of treatment for low back and neck pain.  In January 2005, a 
VA examiner essentially opined that the veteran has no 
current cervical or thoracolumbar spine disability.  In his 
examination report, he stated that "X-rays were reviewed."  
However, no reports of X-rays of the spine taken at the VA 
examination are associated with the claims file, and the 
results of the X-rays are not discussed.  The only post-
service X-ray report associated with the claims file is that 
of a January 2005 VA X-ray of the chest, which appears to 
have been reviewed only for pulmonary or cardiac pathology.  
In light of the foregoing, the reports of VA X-rays of the 
spine taken at the veteran's January 2005 VA examination, if 
any such X-rays were performed, would be useful in the 
adjudication of the appeal.  38 C.F.R. § 3.159(c)(2); Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA medical records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).  If such X-rays were not in fact performed, a VA 
compensation examination of the spine, in which her 
complaints and the physician's clinical examination findings 
are correlated with objective evidence, such as 
contemporaneous X-ray findings, would be useful in 
adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request her to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom she has received gynecological 
treatment, treatment for her 
gastrointestinal condition, and treatment 
for her cervical and thoracolumbar spine 
conditions.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
relevant treatment records that are not 
already of record. 

The records sought should include records 
of gynecological treatment at Kent State 
University, including the report of a Pap 
smear performed in June 2005.

2.  Obtain reports of all X-rays performed 
in connection with the veteran's January 
2005 VA orthopedic examination.  If X-rays 
of the cervical and thoracolumbar spine were 
performed, associate the reports of those X-
rays with the claims file.  

If such reports of X-rays are not available, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
current thoracolumbar or cervical spine 
disability began during service or is 
related to some incident of service.  

All indicated tests and studies, including 
X-rays, should be performed.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  The records reviewed should 
include the service medical records and 
post-service records of examination and 
treatment.  The examiner is advised that the 
service medical records contain numerous 
entries of treatment for low back and neck 
pain.

3.  Request that a physician specializing in 
gastrointestinal disorders review the 
findings of the November 2005 VA upper 
gastrointestinal study, which included a 
Schatzki's ring of the lower end of the 
esophagus.  The clinician should provide an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that any current 
gastrointestinal disability began during 
service or is related to some incident of 
service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  The records reviewed should 
include the service medical records and 
post-service records of examination and 
treatment.

If the examiner determines that another 
physical examination of the veteran is 
required to render such an opinion, a VA 
gastrointestinal examination should be 
scheduled.

4.  If additional records of gynecological 
treatment are received, request that a 
physician specializing in gastrointestinal 
disorders review the newly received records.  
The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current gynecological 
disorder began during service or is related 
to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  The records reviewed should 
include the service medical records and 
post-service records of examination and 
treatment.  

The examiner is advised that the veteran had 
an abnormal Pap smear prior to service and 
underwent a procedure to remove the abnormal 
cells.  Records discussing the pre-service 
treatment, and a pre-service July 1998 
pathology report, are contained in the 
service department envelopes that contain 
the service medical records.

If the examiner determines that another 
physical examination of the veteran is 
required to render the requested opinion, a 
VA gynecological examination should be 
scheduled.

5.   The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


